DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 12 is objected to for the following minor informality. Claim 12 reads “wherein the convolution engine comprises a filter and the back propagation engine is to modify the filter.” (emphasis added). Examiner believes this to be a typographical error and the claim should read “wherein the convolution engine comprises a filter and backpropagation engine to modify the filter.” Correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an input engine as described in [0058 and 65] and as implemented on the hardware disclosed in [0056]
a convolution engine as described in [0059-60] and as implemented on the hardware disclosed in [0056]
a connection engine  as described in [0061] and as implemented on the hardware disclosed in [0056]
a second input engine as described in [0065] and as implemented on the hardware disclosed in [0056]
a second convolution engine as described in [0066] and as implemented on the hardware disclosed in [0056]
a loss engine as described in [0067] and as implemented on the hardware disclosed in [0056]
a back propagation engine as described in [0075] and as implemented on the hardware disclosed in [0056]
in claims 8 and 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (“An End-to-End Siamese Convolutional Neural Network for Loop Closure Detection in Visual Slam System”). 
	Regarding claim 1, Liu teaches: 
A non-transitory machine-readable storage medium comprising instructions, that, when executed, cause a processing resource to: (Liu, Section 3.1, CPU with memory)
 receive a first image input; (Liu, Section 2.1, input images I and IP)
 	generate a number of feature maps from the first image input using a number of convolution filters; (Liu Section 2.2 two inception modules which consists of 16 convolution kernels output feature maps)  
generate a first number of fully connected layers directly based on the number of feature maps; (Liu, Section 2.2, there are three fully connected layers and each one connects to a specific pooling layer) and 
detect a number of objects in the first image and determine a set of features for each object from the first number of fully connected layers.  (Liu, Section 2.2, each fully connected layer generates a 256 dimensional feature describing the respective information of different convolution model. See also Section 2.3 different convolution modules extract different kinds of features, high level features contain more semantic information such as objects and backgrounds) 

	Regarding claim 2, Liu teaches: 
	The non-transitory machine-readable storage medium of claim 1, comprising instructions, that, when executed, cause the processing resource to: 
receive a second image input; (Liu, Section 2.1, input images I and IP)
 receive a first ground truth for the first image input; (Liu, Section 3.1, ground truth loops are hand labeled) 
 receive a second ground truth for the second image input; (Liu, Section 3.1, ground truth loops are hand labeled)
generate a second number of feature maps from the second image input using the number of filters; (Liu Section 2.2 two inception modules which consists of 16 convolution kernels output feature maps. See also Figure 1, two branches of the Siamese network)  
 determine a second number of fully connected layers directly based on the second number of features maps;  (Liu, Section 2.2, there are three fully connected layers and each one connects to a specific pooling layer. See also Figure 1, two branches of the Siamese network)
determine a set of features for an object in the first ground truth from the number of objects in the first image and the set of features for each object; .  (Liu, Section 2.2, each fully connected layer generates a 256 dimensional feature describing the respective information of different convolution model. See also Section 2.3 different convolution modules extract different kinds of features, high level features contain more semantic information such as objects and backgrounds)
determine a set of features for an object in the second ground truth from the second number of fully connected layers; .  (Liu, Section 2.2, each fully connected layer generates a 256 dimensional feature describing the respective information of different convolution model. See also Section 2.3 different convolution modules extract different kinds of features, high level features contain more semantic information such as objects and backgrounds) and 
determine a contrastive loss between the set of features for the object in the first ground truth and the set of features for the object in the second ground truth.  (Liu, Section 2.4, contrastive loss  is calculated based on the distance between the images calculated in section 2.3 which is based on the features obtained from the fully connected layers)

	Regarding claim 5, Liu teaches: 
The non-transitory machine-readable storage medium of claim 1, wherein the number of objects and the set of features are determined within real-time of receiving the first image input. (Liu, section 3.2,  calculation efficiency, when the image pair passes through the network the average time per pair is .00036s)  




	Regarding claim 6, Liu teaches: 
The non-transitory machine-readable storage medium of claim 5, wherein the real-time is 90 milliseconds.  (Liu, section 3.2,  calculation efficiency, when the image pair passes through the network the average time per pair is .00036s)  

Regarding claim 7, Liu teaches: 
The non-transitory machine-readable storage medium of claim 1, wherein the first image input is part of a training set. (Liu, section 3.1, image dataset used to train the end-to-end network)  

Regarding claim 8, Liu teaches: 
A neural network system comprising: 
an input engine to receive a first image input; (Liu, Section 2.1, input images I and IP)
a convolution engine to generate a number of feature maps directly based on the first image input; (Liu Section 2.2 two inception modules which consists of 16 convolution kernels output feature maps)  and
 a connection engine to connect the number of feature maps based on relationship parameters, (Liu, Section 2.2, there are three fully connected layers and each one connects to a specific pooling layer) and 
to detect a first object in the first image and determine a feature associated to the first object based on the connected feature maps.  (Liu, Section 2.2, each fully connected layer generates a 256 dimensional feature describing the respective information of different convolution model. See also Section 2.3 different convolution modules extract different kinds of features, high level features contain more semantic information such as objects and backgrounds)

Regarding claim 9, Liu teaches: 
The neural network system of claim 8, comprising: 
a second input engine to receive a second image input; (Liu, Section 2.1, input images I and IP)
 a second convolution engine to generate a second number of feature maps directly based on the second image input; (Liu Section 2.2 two inception modules which consists of 16 convolution kernels output feature maps. See also Figure 1, two branches of the Siamese network)  
 a second connection engine to connect the second number of features maps based on the relationship parameters(Liu, Section 2.2, there are three fully connected layers and each one connects to a specific pooling layer. See also Figure 1, two branches of the Siamese network) and 
detect a second object in the second image and determine a feature associated to the second object; .  (Liu, Section 2.2, each fully connected layer generates a 256 dimensional feature describing the respective information of different convolution model. See also Section 2.3 different convolution modules extract different kinds of features, high level features contain more semantic information such as objects and backgrounds)  and 
a loss engine to determine a contrastive loss between the first object and the second object.   (Liu, Section 2.4, contrastive loss  is calculated based on the distance between the images calculated in section 2.3 which is based on the features obtained from the fully connected layers)

Regarding claim 10, Liu teaches: 
The neural network system of claim 9, wherein the loss engine is 24to receive a first ground truth for the first object; (Liu, Section 3.1, ground truth loops are hand labeled)
 to receive a second ground truth for the second object; (Liu, Section 3.1, ground truth loops are hand labeled)
(Liu, Section 2.3, equation 3, determination of distance between images)  and 
pair the first object and the second ground truth based on the similarity score; (Liu, Section 2.4, the contrastive loss, minimizes the distance between positive samples and enlarged as they approach the margin value)
wherein the contrastive loss is between the feature associated to the first object and the feature associated to the second object.   (Liu, Section 2.4, contrastive loss  is calculated based on the distance between the images calculated in section 2.3 which is based on the features obtained from the fully connected layers)

Regarding claim 13, Liu teaches: 
The neural network system of claim 8, wherein the connection engine is to determine the first object and the feature in real-time.  (Liu, section 3.2,  calculation efficiency, when the image pair passes through the network the average time per pair is .00036s)  

Regarding claim 14, Liu teaches: 
The neural network system of claim 13, wherein the real-time is 90 milliseconds.  (Liu, section 3.2,  calculation efficiency, when the image pair passes through the network the average time per pair is .00036s)  


A method comprising: 
receiving, at a processing resource, a first image input; (Liu, Section 2.1, input images I and IP)
generating, by the processing resource, a number of feature maps directly based on the first image input using a number of convolution filters; (Liu Section 2.2 two inception modules which consists of 16 convolution kernels output feature maps)  
 connecting, by the processing resource, the number of feature maps into a number of fully connected layers; (Liu, Section 2.2, there are three fully connected layers and each one connects to a specific pooling layer) and 
detecting, by the processing resource, a first number of objects in the first image and determining a feature associated to each object based on the number of fully connected layers.  (Liu, Section 2.2, each fully connected layer generates a 256 dimensional feature describing the respective information of different convolution model. See also Section 2.3 different convolution modules extract different kinds of features, high level features contain more semantic information such as objects and backgrounds) 

Regarding claim 16, Liu teaches: 
The method of claim 15, wherein the determination of the object is in real-time.   (Liu, section 3.2,  calculation efficiency, when the image pair passes through the network the average time per pair is .00036s)  


Regarding claim 17, Liu teaches: 
The method of claim 15, wherein the determination of the object is made within 90 milliseconds of receiving of the first image input.  (Liu, section 3.2,  calculation efficiency, when the image pair passes through the network the average time per pair is .00036s)  

Allowable Subject Matter
Claims 3-4, 11-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest known prior art, nor any reasonable combination thereof, teaches: 
back-propagate a filter from the number of filters based on the contrastive loss. 
Liu does teach a back-propagation of the hierarchical weighted distance layer, Liu fails to teach a back-propagation of a convolution filter based on the contrastive loss as claimed. 

Regarding claim 4, Liu fails to teach
back-propagate a variable associated with the number of fully connected layers based on the contrastive loss. 
Liu does teach a back-propagation of the hierarchical weighted distance layer, Liu fails to teach a back-propagation of a variable associated with the fully connected layers based on the contrastive loss as claimed. 


a back propagation engine to modify a relationship parameter from the relationship parameters. 
Liu does teach a back-propagation of the hierarchical weighted distance layer, Liu fails to teach a back-propagation of a relationship parameter as claimed. 

Regarding claim 12, Liu fails to teach: 
a back propagation engine, wherein the convolution engine comprises a filter and back propagation engine is to modify the filter. 
Liu does teach a back-propagation of the hierarchical weighted distance layer, Liu fails to teach a back-propagation of the convolution filer as claimed. 

Regarding claim 18, Liu fails to teach: 
wherein the first ground truth comprises an identifier for each object in the first number of objects
wherein the second ground truth comprises an identifier for each object in the second image input; 
Liu teaches ground truths for input images, but fails to teach that those ground truths comprise an identifier for each object in the input images. 

Regarding claim 19, Liu fails to teach: 
modifying, by the processing resource, a filter in the number of filters based on the contrastive loss. 


Regarding claim 20, Liu fails to teach; 
wherein the method comprises modifying the relationship based on the contrastive loss. 
Liu teaches an amount of fully connected layers directly related to the pooling layers, however, Liu fails to teach modifying this relationship based on the contrastive loss. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Molly Delaney/            Examiner, Art Unit 2666